Case: 18-11294         Document: 00514989677       Page: 1   Date Filed: 06/10/2019




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                      No. 18-11294
                                    Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 10, 2019
HELEN RYERSON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                   Plaintiff - Appellant

v.

NANCY A. BERRYHILL, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                   Defendant - Appellee




                      Appeal from the United States District Court
                           for the Northern District of Texas
                                USDC No. 3:15-CV-3509


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
                                             I.
           Helen     Ryerson,   a   senior   attorney    with     the   Social        Security
Administration, has brought suit under Title VII and the Age Discrimination
in Employment Act (ADEA). At the time she filed her complaint, Ryerson was
represented by counsel. Her counsel, however, moved to withdraw part-way


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11294    Document: 00514989677     Page: 2     Date Filed: 06/10/2019



                                 No. 18-11294
through discovery, citing disagreements about strategy and an overall
breakdown in the attorney-client relationship. The magistrate judge held a
hearing and granted the motion. It also entertained but ultimately denied
Ryerson’s motion to extend discovery in the wake of her counsel’s withdrawal.
      The parties both filed motions for summary judgment after the discovery
period ended. In accordance with a previous order referring the case to the
magistrate judge for pretrial management, the magistrate judge considered
the motions. It issued a recommendation in favor of the government. It noted
that many of Ryerson’s claims were barred because they had not been timely
presented to an EEO counselor as required under 42 U.S.C. § 2000e–16(c). See
Green v. Brennan, 136 S. Ct. 1769, 1775 (2016).           It also concluded that
Ryerson’s remaining claims were either not serious enough to constitute an
adverse employment action or were not accompanied by enough evidence to
raise an inference of discriminatory or retaliatory motive.
      The district court accepted the magistrate judge’s findings, conclusions,
and recommendations over Ryerson’s objections. It entered a final judgment
in favor of the agency. Ryerson subsequently appealed.
                                      II.
      The issues that Ryerson raises can be grouped into two basic categories.
                                      A.
      First, Ryerson protests the magistrate judge’s decision to accept her
counsel’s withdrawal without granting an extension for discovery. She claims
that the decision was not only motivated by racial bias on the part of the
magistrate judge but that the decision also violated her due process rights.
Accordingly, she argues that the district court abused its discretion when it
overruled Ryerson’s objections to the magistrate judge’s rulings and failed to
disqualify or recuse the judge. See Andrade v. Chojnacki, 338 F.3d 448, 454
(5th Cir. 2003) (reviewing denials of motion to recuse under an abuse of
                                       2
    Case: 18-11294     Document: 00514989677       Page: 3   Date Filed: 06/10/2019



                                  No. 18-11294
discretion standard); In re Deepwater Horizon, 907 F.3d 232, 234 (5th Cir.
2018) (per curiam) (reviewing matters of docket management under an abuse
of discretion standard).
      We disagree. We find no evidence that the district court abused its
discretion either procedurally or substantively.
      In evaluating a motion to withdraw, the district court has an obligation
to assure itself “that the prosecution of the lawsuit before it is not disrupted by
the withdrawal of counsel, and that the withdrawal of counsel is for good
cause.”   Broughten v. Voss, 634 F.2d 880, 882–83 (5th Cir. 1981). Both the
district court and the magistrate judge satisfied that obligation.             The
magistrate judge considered Ryerson’s response to counsel’s motion before
allowing the withdrawal. And the magistrate judge specifically asked Ryerson
why she thought that the four months of remaining discovery was not sufficient
time if counsel withdrew. It was only after this back and forth that the
magistrate judge declined to extend the discovery period.
      The rulings themselves were also reasonable in light of the facts and
circumstances surrounding the case.         The parties had approximately four
months of discovery remaining when the magistrate judge granted counsel’s
motion. And, according to Ryerson’s counsel, Ryerson had notice that counsel
wanted to withdraw months prior to the motion being filed. This gave Ryerson
more than enough time to either secure new representation or pursue
discovery on her own. The record reflects that Ryerson, despite her concerns,
was able to depose multiple witnesses during the existing discovery period.
Moreover, had Ryerson encountered a specific need for extra time, the
magistrate judge explicitly left the door open for a future extension if Ryerson
could show good cause.
      As for Ryerson’s allegations of racial bias, Ryerson offers no facts to
support her assertion—only speculation that the magistrate judge’s racial
                                        3
    Case: 18-11294    Document: 00514989677     Page: 4   Date Filed: 06/10/2019



                                 No. 18-11294
heritage would prejudice her against Ryerson.         For her claim to have
succeeded, Ryerson would have had to show that a reasonable person, given
all the circumstances, would harbor legitimate doubts about the judge’s
impartiality. Andrade, 338 F.3d at 454; see also 28 U.S.C. § 455. In this case,
that would mean identifying extrajudicial evidence that the magistrate judge
based her rulings on something other than what she learned from her
participation in the case. Unites State v. Clark, 605 F.2d 939, 942 (5th Cir.
1979). Conclusory statements do not constitute such evidence. Nor does the
plaintiff’s mere disagreement with the magistrate judge’s decision. See Liteky
v. United States, 510 U.S. 540, 555 (1994) (stating that judicial rulings alone
almost never constitute a valid basis for a bias); see also Kastner v. Lawrence,
390 F. App’x 311, 317 (5th Cir. 2010) (rejecting an accusation of bias where
plaintiff merely expressed disagreement with specific rulings). The district
court therefore made the correct call in refusing to disqualify or recuse the
magistrate judge.
                                      B.
      Second, Ryerson contests the district court’s determination that she
failed to substantiate any of her Title VII or AEDA claims. She offers several
arguments, but we do not find any of them persuasive.          Accordingly, we
conclude that Ryerson failed to show that the district court committed a
reversible error in granting the government’s motion for summary judgment.
Throughout her pleadings, Ryerson used conclusory statements to back her
claims rather than evidentiary support. See Grimes v. Tex. Dept. of Mental
Health & Mental Retardation, 102 F.3d 137, 139–40 (5th Cir. 1996) (holding
that unsubstantiated and subjective beliefs and conclusory statements are not
competent summary judgment evidence). And to the extent that Ryerson does
cite evidence in the record, it fails to raise an inference of discriminatory or
retaliatory motive. As such, she cannot meet her evidentiary burden under the
                                       4
    Case: 18-11294   Document: 00514989677     Page: 5     Date Filed: 06/10/2019



                                No. 18-11294
McDonnell Douglas framework. See, e.g., E.E.O.C. v. Exxon Shipping Co., 745
F.2d 967, 976 (5th Cir. 1984). The judgment is affirmed.




                                     5